DETAILED ACTION
Applicant's response to the Office Final Action filed on 12/27/2021 is acknowledged.
Applicant amended claims 1 and 19; and cancelled claim 23. 
Applicant added claim 24.

Continued Examination Under 37 CFR 1.114
4. 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 1/13/2022 has been entered.
	
Allowable Subject Matter
Claims 1-9, 13-22, and 24 are allowed. The following is an examiner’s statement of reasons for allowance: Claim 1 would be allowable because a prior art, Park et al. (US 2016/0268414), discloses the shallow trench isolation region 70 (Fig. 3, paragraph 0191) is formed of a single continuous material that extends from within the semiconductor substrate (10, F2 and F5 in Fig. 3, paragraph 0035) to above top surfaces of the plurality of gate stacks (NG1-NG-5 (see Fig. 3 and paragraph 0034) and element number is not shown in Fig. 3 but see 60 in Fig. 2 and paragraph 0078) but fails to disclose the single continuous material directly contacts a metal layer of at least one of the plurality of gate stacks. Additionally, the prior art does not teach or suggest a device, comprising: the shallow trench isolation region is formed of a single continuous material that extends from within the semiconductor substrate to above top surfaces of the plurality of gate stacks, and the single continuous material directly contacts a metal layer of at least one of the plurality of gate stacks in combination with other elements of claim 1.
In addition, claim 9 would be allowable because a closest prior art, Jeon et al. (US 
Furthermore, claim 19 would be allowable because a prior art, Park et al. (US 2016/0268414), discloses an interlayer dielectric layer (horizontal portion of 70 in Fig. 3, paragraph 0191) having an upper region (horizontal portion of 70 in Fig. 3) extending laterally over gates (NG1-NG-5 (see Fig. 3 and paragraph 0034) and element number is not shown in Fig. 3 but see 60 in Fig. 2 and paragraph 0078) of the plurality of p-type metal oxide semiconductor devices (“the semiconductor device 1 is a PMOS transistor” in paragraph 0084), and a shallow trench isolation region (vertical portion of 70 in Fig. 3, paragraph 0191) extending downwardly from the upper region (horizontal portion of 70 in Fig. 3), the upper region (horizontal portion of 70 in Fig. 3) and the shallow trench isolation region (vertical portion of 70 in Fig. 3) being a single continuous material but fails to disclose a single continuous material that directly contacts a metal layer of at least one of the gates. Additionally, the prior art does 

A closest prior art, Jeon et al. (US 2017/0110456), discloses a device, comprising: a semiconductor substrate (101 and F2 in Fig. 33, paragraph 0056; and see paragraph 0058, wherein “semiconductor material”); a plurality of gate stacks (151a and 151b in Fig. 33, paragraph 0074) formed on the semiconductor substrate (101 and F2 in Fig. 33); a plurality of source/drain regions 123 (Fig. 33, paragraph 0056) formed from silicon germanium (see “SiGe” in paragraph 0074), wherein each source/drain region 123 (Fig. 33) of the plurality of source/drain regions is positioned adjacent to at least one gate stack (151a and 151b in Fig. 33) of the plurality of gate stacks; and a shallow trench isolation region 175 (Fig. 33, paragraph 0146) positioned between two source/drain regions 123 (Fig. 33) of the plurality of source/drain regions, wherein the shallow trench isolation region 175 (Fig. 33) forms a trench 141b (Fig. 33, paragraph 0085) in the semiconductor substrate 101 (101 and F2 in Fig. 33) without intersecting the two source/drain regions 123 (Fig. 33) but fails to teach the shallow trench isolation region is formed of a single continuous material that extends from within the semiconductor substrate to above top surfaces of the plurality of gate stacks, and the single continuous material directly contacts a metal layer of at least one of the plurality of gate stacks as the context of claim 1. The other allowed claims each depend from one of these claims, and each is allowable for the same reasons as the claim from which it depends. Claims 2-8, 21, and 22 depend on claim 1.
In addition, a closest prior art, Jeon et al. (US 2017/0110456), discloses a method, comprising: fabricating a plurality of sacrificial gate stacks (112a, 112b, and 112c in Fig. 3, paragraph 0064) on a semiconductor substrate (101 and F1-F3 in Fig. 3, paragraph 0056), 
Furthermore, a closest prior art, Jeon et al. (US 2017/0110456), discloses a device, comprising: a semiconductor substrate 101 (Fig. 33, paragraph 0056); an n-type metal oxide semiconductor region (see paragraph 0167, wherein “the semiconductor device according to FIGS. 32 and 33 may be formed in the first region I and/or the second region II of FIGS. 14A to 14D”; see “I” region in Fig. 14B; and see paragraph 0097, wherein “the first region I may be a region in which an NMOS transistor is formed”) formed on the substrate; and a p-type metal oxide semiconductor region (“II” region in Fig. 14B; and see paragraph 0097, wherein “the second region II may be a region in which a PMOS transistor is formed”) formed on the substrate, wherein the p-type metal oxide semiconductor region comprises: a plurality of p-type metal oxide semiconductor devices (“PMOS transistor” in paragraph 0097) formed on the 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons 

Response to Arguments
Applicant's arguments with respect to the pending claims have been considered.  No issues remain outstanding.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT B KOO whose telephone number is (571)272-0984.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571)270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 





/L. K./
Examiner, Art Unit 2813

	





/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813